Eder
(dissenting). I dissent. Subdivisions (c) and (d) of section 8 (L. 1945, ch. 3, as amd.; ch. 314 as amd.) relate to separate and independent situations. Subdivision (c) relates to a case where possession is sought by a landlord for the purpose of demolishing the existing structure and erecting a new one. It imposes no requirement of ownership by the landlord of the premises.
Subdivision (d) relates to a case where the landlord seeks to gain possession, not for the purpose of demolishing the building, but to continue in possession for his immediate and personal use and in that case the statute requires that he possess the percentage interests therein mentioned, i.e., an equity in the property of not less than 25% of the purchase price and an interest of not less than 50% of the whole investment in the business which he proposes to carry on in such space.
I am also of opinion that as to the construction of a new building that the erection of a one-story loading platform comes within the meaning of subdivision (c); this provision does not prescribe the type of new building to be erected.
Hammer and Hoestadter, JJ., concur; Eder, J., dissents in memorandum.
Final orders reversed, etc.